 JACK WALKER TRUCKING SERVICEJackWalker Trucking Service, Inc.andEdmundGosser.Case 9-CA-7071March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 29, 1972, Administrative Law JudgeWilliam J. Brown issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,JackWalker Trucking Service, Inc., Lexington,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer employees Edmund Gosser, RalphGilbert Thompson,Wt;`,amWhite, James Tomey,Glen Evans, Dexter Wade, and Farris Brandenburgimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalentpositions,withoutprejudice to theirseniority and other rights and privileges and makethem whole for loss of earnings in the manner setforth in the section above entitled "The Remedy."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findings541APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise discrimi-nateagainstemployees in reprisal for theirparticipation in concerted activities for thepurpose of advancing their mutual aid or protec-tion,nor will we in any manner interfere with,restrain, or coerce them in the exercise of theirrights under the National Labor Relations Act, asamended.WE WILL offer our employees whom wedischarged on May 7, 1972, immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent jobsandWE WILL make them whole for loss ofearnings resulting from our act in dischargingthem on that date.All our employees have the right to engage inconcerted activities for the purpose of mutual aid orprotection.JACK WALKER TRUCKINGSERVICE, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONWILLIAM J. BROWN, Administrative Law Judge. Thisproceeding under Section 10(b) of the National Labor202 NLRB No. 81 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsAct, as amended, came on to be heard atLexington, Kentucky, on October 10, 1972.1 The originalcharge of unfair labor practices was filed May 25 by theabove-indicated Charging Party and the complaint hereinwas issued by the General Counsel of the National LaborRelations Board acting through the Board's RegionalDirector for Region 9, on July 18. It alleged, and the dulyfiled answer of the above-captioned Respondent hereinaf -ter sometimes "the Company," denied, the commission ofunfair labor practices defined within the scope of theSection 8(a)(1) of the Act.At the hearing, the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing,written briefs were received from the GeneralCounsel and the Company and have been fully consideredOn the entire record herein and on the basis of myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF) THE EMPLOYERThe pleadings and evidence establish that the Company,a corporation organized and existing under and by virtueof the laws of the Commonwealth of Kentucky, is engagedin business as a common carrier by truck of beer and otherproducts from Lexington, Kentucky, to various destina-tions and, in the course of such business received, duringthe 12-month period preceding issuance of the complaintherein, gross revenues in excess of $300,000 of which morethan $50,000 was received for transportation of beer andmalt products directly from points in one State to points inanother State. I find, as the Company concedes, that it isan employer engaged in commerce within the purview ofSection 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICESFor a period of several months prior to May 7 theCompany's drivers, seven in number,2 had been discussingamong themselves certain areas in which they weredissatisfiedwith working conditions. In particular theydesired to convert their basis of pay from a flat ratedependent on origin and destination to a mileage basis at10 cents per mile and, apparently of equal if not greatersignificance, a group health insurance plan under whichthe employees would pay the required premiums, theCompany merely furnishing the requisite group status.Their aspirations also included a week's paid vacation.On Sunday, May 7, seven company drivers3 met atGosser's home, named Gosser as their spokesman andproceeded to the company terminal to press their requestsbeforeCompany President JackWalker. Insofar asinsurancewas concerned, the drivers' plea had beenpreviously presented to Walker who had said that he wouldlook into the matter. Gosser's testimony is that on hearingthe employee demands Walker protested that they wouldIDates hereinafter,unless otherwise noted,relate to the calendar year19722The evidence is unclear as to whether or not Walker's son-in-law, OdellMitchell,isa regular driver or a casual one If a regular operator, theinvolve such a cost increase as would make the Milwaukeerun cost $90, a figure which he could not afford, at leastuntilhe received ICC approval of a rate increase.According to Gosser's account, Walker cursed and ranted,called someone, apparently a shipper, told him to getanother truck, and fired all the drivers.The testimony of driver Glen Evans essentially corrobo-rates that of Gosser. The testimony of driver Brandenburgis to the effect that on hearing the drivers' demands asvoiced by Gosser, Walker first merely said that he wasunable to meet them but then walked out, said he wouldsell out his business, and eventually told the employees thatthey all were fired and should take their belongings fromthe terminal premises.Walker's testimony is that, on hearing the employees'demands from Gosser, he told Gosser that he could notafford to meet them unless he received a rate increase fromthe Interstate Commerce Commission. He further testifiedthat employee Toomey said they would strike unless anagreement was reached and that no one else would drive asthey might not get back. Toomey denied threatening thatreplacements might not get back. I credit his denial and Icredit his testimony that none of the drivers during thecourse of the Sunday confrontation stated that they werequitting their employment. The evidence also indicates thatGosser's signed pretrial statement concedes that he told thedrivers to clear out their trucks.Icredit the accounts of Gosser and Evans and find that,on the occasion in question, Walker became enraged onhearing the demands of the employees and dischargedthem. It is clear that the employees' participation inconcerted activity looking to improvement of their condi-tions of employment formed the basis for Walker's actionin discharging the employees, and I find and conclude thatthewords and conduct of Walker on this occasionconstituted an unfair labor practice within the purview ofSection 8(a)(1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section II,above, and there found to constitute unfair labor practices,occurring in connection with the business operations of theCompany, as set forth in section I, above, have a close,substantial, and intimate relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing such commerceand the free flow thereof.IVTHE REMEDYIn view of the findings above set forth to the effect thattheCompany has engaged in unfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom and, in view of thefinding of unlawful discharge,from any unfair laborpractices(N L.R.B.v.EntwistleMfg.,Co.,120 F.2d 532number of drivers would be eight3The seven drivers are Evans, Gosser,White.Wade.Toomey.Brandenburg,and Thompson JACK WALKER TRUCKING SERVICE543(C.A. 4)), and take such affirmative action, including theoffering of reinstatement to employees found to have beenunlawfully discharged, with backpay computed in accord-ance with the remedial pnnciples of F.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. The posting of an appropriate notice willbe required.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Companyis anemployer engaged in commercewithin the purview of Sections 2(6) and (7) of the Act.2.By discharging employees Edmond Gosser, RalphGilbert Thompson, William White, James Toomey, GlenEvans, Dexter Wade, and Farris Brandenburg because oftheir participation in concerted activities for their mutualaid or protection respecting rates of pay and other termsand conditions of employment, the Company has engagedin unfair labor practices within the scope of Section8(a)(1)of the Act.3.The aforesaid unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act.RECOMMENDED ORDER4On the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it isrecommended that Respondent, Jack Walker TruckingService,Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from.(a)Discharging or in any way discriminatingagainstemployees in reprisal for their participation in concertedactivities looking to their mutual aid or protection.(b)In any manner interfering with, restraining, orcoercing employees in reprisal for their exercise of theirrights under the Act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Offer employees Edmund Gosser, Ralph GilbertThompson, William White,JamesToomey, Glen Evans,Dexter Wade, and Farris Brandenburg immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges and make them whole for loss ofearnings in the manner set forth in the section aboveentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze and give effect to the backpay requirementshereof.(c)Post at its Lexington office copies of the noticeattached hereto and marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, shall, after being duly signed by CompanyPresident Jack Walker, be posted immediately upon receiptthereof and be maintained by the Company for a period of60 consecutive days thereafter in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to ensure that said notices are not altered,defaced, or covered by other material.(d) Notify the Board's Regional Director for Region 9, inwriting, within 20 days from receipt of this Decision, whatsteps have been taken by the Company to comply with theterms hereof.4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes5 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "